Citation Nr: 0122706	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, in which the RO denied service 
connection for right ear hearing loss, and granted service 
connection for left ear hearing loss.  

On file is a Conference Report dated in January 2001 from the 
Decision Review Officer at the VA Medical and Regional Office 
Center, White River Junction, Vermont, who after contacting 
the veteran's accredited representative (The American Legion) 
clarified the issue on appeal to be entitlement to service 
connection for hearing loss of the right ear only.  
Clarification as to this issue was warranted because the 
veteran had referenced both left and right ear disabilities 
in his December 2000 notice of disagreement.  The Board will 
thus proceed with appellate review only on the issue of 
service connection for hearing loss of the right ear.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to this claim, VA considers impaired hearing to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The medical evidence on file includes a VA audiology 
examination report dated in July 2000, the results of which 
do not meet VA's standard for impaired hearing under 
38 C.F.R. § 3.385.  However, the evidence also includes a 
private audiology report from the Porter Medical Center dated 
in August 1999.  Unfortunately, this report is in graph 
rather than numerical form.  As such, the case must be 
remanded to the RO so that this report can be interpreted and 
translated to numerical form. See Kelly v. Brown, 7 Vet. App. 
471 (1995).  This development is particularly important in 
light of an opinion by otolaryngologist Patrick Stine, M.D., 
also from the Porter Medical Center, who stated that the 
veteran's hearing test revealed high-toned hearing loss with 
considerable breakdown when tested in noise.  He also noted 
that the veteran had a long history of exposure to loud noise 
in his work on the flight line in the United States Air 
Force.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange to have the 
August 1999 audiology examination report 
from Porter Medical Center interpreted by 
a VA audiologist and translated in 
numerical form.  The translation must 
include the veteran's recorded decibel 
levels in his right ear at 500, 1,000, 
2,000, and 4,000 Hertz.  

2.  The RO should thereafter review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied, 
including affording the veteran a new 
audiological examination if such an 
examination is necessary in order to make 
a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

3. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. §§ 3.303, 3.385 (2000).  A 
reasonable period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




